Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 43 with the instant application on 6 February 2020.  Currently, claims 1 – 43 remain available for substantive examination.
Restriction/Election Requirement 
Restriction to one of the following inventions is required pursuant to 35 U.S.C. § 121:
I. 	Claims 1 - 19, drawn to a scaffold, the scaffold comprising a three-dimensional porous structure comprising a composite material composed by a first material and a second material, the invention classified in A61L 27/3695.
II. 	Claims 20 - 26, drawn to a bone regeneration system comprising a scaffold comprising a three-dimensional porous structure comprising a composite material composed by a first material and a second material, wherein the second material includes bone particles, the invention classified in A61L 27/365.
III.	Claim 27, drawn to a bleed stopping device, the device comprising a scaffold comprising a three-dimensional porous structure comprising a composite material composed by a first material and a second material, wherein the 3D porous structure of the expandable scaffold is configured to uptake blood of the living subject and expand to stop the bleeding, the invention classified in B33Y 80/00.
s 28 – 43, drawn to a method of fabricating an expandable scaffold, the method comprising the steps of providing a three-dimensional porous structure comprising a composite material composed by a first material and a second material, the composite material forming the expandable scaffold, the invention classified in A61L 2430/02.
Inventions I and IV are related as a product and a process of making the product.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different process (see MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make a materially different product such as a composite material comprising materials different from those recited in the claims of Group I.
Inventions II and I are related as a combination/sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself, or in other combinations (see MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because other scaffold materials/compositions can be used in place of the claimed sub-combination.  In addition, the sub-combination has separate utility such as a bone regeneration implant material.
	Inventions I and III are related as product and process of use.  The inventions are distinct if either or both of the following apply:  (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, 
Rejoinder 
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicants elect claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability, including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections See MPEP § 804.01.
The Examiner has required restriction between combination and sub-combination inventions.  Where Applicant elect a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Burden 
Restriction for examination purposes as indicated is proper because all the inventions listed in this Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
see 37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
Applicants may make an election of an invention with or without traverse. To reserve a right to petition, Applicants must make the election with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the Examiner shall treat the election as an election without traverse.  Applicants must present traversal at the time of election in order to be timely presented.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If Applicants add claims after the election, Applicants must indicate which of these claims read upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103, or pre-AIA  35 U.S.C. § 103(a) of the other invention.
Restriction for examination purposes as indicated is proper because all the inventions listed in this Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are  advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (see 37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
Traversal 
Applicants may make an election of an invention with or without traverse. To reserve a right to petition, Applicants must make the election with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the Examiner shall treat the election as an election without traverse.  Applicants must present traversal at the time of election in order to be timely presented.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If Applicants add claims after the election, Applicants must indicate which of these claims read upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103, or pre-AIA  35 U.S.C. § 103(a) of the other invention.

Election of Species 
This application contains claims directed to patentably distinct species from the following genera:
a.	first material		(see claims 9, 10, 34, 35);
b.	second material 	(see claims 9, 10, 34, 35);
c.	surface coating	(see claims 34, 38); and 
d.	soft tissue		(see claim 26).
These species are not obvious variants of each other based on the current record.
Applicants are required pursuant to 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 28 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are advised that the Response to this Requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal 
The election may be made with or without traverse.  To preserve a right to petition, the Applicants must traverse the election.  If the Response does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Applicants must present traversal at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144. If Applicants add claims after the election, Applicants must indicate which of these claims read on the elected species or grouping of patentably indistinct species.
Should Applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species that depend from, or otherwise require, all the limitations of an allowable generic claim, as provided by 37 CFR § 1.141.

Correction of Inventorship 
Applicants are reminded that, upon the cancellation of claims to a non-elected invention, they must correct inventorship in compliance with 37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Applicants must accompany a request to correct inventorship pursuant to 37 CFR § 1.48(a) with an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name, and by the processing fee required pursuant to 37 CFR § 1.17(i).
CONCLUSION 
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619